Duggan, J.,
dissenting. I agree that we should affirm the trial court’s ruling that the stop of the truck was justified and that the defendant did not limit the scope of the consensual search. However, I would reverse the trial court’s ruling that the defendant’s consent was voluntary.
Officer Boothby testified at the suppression hearing that as he approached the truck, the defendant put his window down and Officer Boothby “could smell a strong odor of burnt marijuana coming from inside of the vehicle.” He observed that the defendant “was nervous and his eyes were bloodshot.” Officer Boothby first asked the defendant questions to determine whether the vehicle was within the federal motor carrier safety regulations. He also asked the defendant who he was working for and whether he was being compensated. The defendant answered that he was working for his family at his camp in Brownfield constructing a concrete slab.
Officer Boothby then told the defendant that he smelled marijuana, and asked him if he had any marijuana in the truck or on his person. The defendant responded at first with “a blank stare” and then said, “[N]o.” Officer Boothby asked for consent to search the vehicle. The defendant said, “[N]o,” but indicated “that he didn’t feel that he had any options.”
Officer Boothby “explained that he did have options, that he could refuse the search.” Officer Boothby explained that, if the defendant refused the search, the officer “had a drug detection odor canine dog with [him] in [his] cruiser. If [he] ran the dog, meaning conducting a search of the exterior of [the] vehicle with the dog, and he responded to the odor of narcotic as he had been trained, then [Officer Boothby] would be seizing the vehicle and applying for a search warrant.”
As Officer Boothby explained this canine search procedure, the defendant appeared “very anxious” and seemed to want the search to be brief. The defendant then “moved some jackets and other things that were inside the vehicle and asked [Officer Boothby] if [he] could just look from where [he] was standing.” Officer Boothby stated that was not “acceptable to [him].”
At some point, Officer Boothby asked the defendant to get out of the truck. Outside, behind the truck and in front of the cruiser, Officer Boothby gave the defendant a consent form. Officer Boothby explained the form “[f]rom top to bottom,” including “what [he was] asking to search” *410and “that [the defendant] [did] not have to give [him] consent.” The defendant, appearing “nervous,” read the form and signed it.
Officer Boothby then called for another officer to assist him. After the other officer arrived, Officer Boothby searched the truck, found the marijuana and arrested the defendant for transporting drugs. In the defendant’s pocket, he found a baggie containing cocaine.
A voluntary consent is a recognized exception to the requirement for either a warrant or probable cause. State v. Watson, 151 N.H. 537, 540 (2004). Whether the consent was in fact voluntary or was, rather, the product of coercion, express or implied, is a question of fact to be determined from the totality of the circumstances. State v. McGann, 124 N.H. 101, 105-06 (1983). The burden is on the State to prove voluntariness by a preponderance of the evidence. Watson, 151 N.H. at 540. “Moreover, submission to a search does not constitute consent.” State v. Pinder, 126 N.H. 220, 224 (1985). We will disturb the trial court’s finding of consent if it is not supported by the record. Watson, 151 N.H. at 540.
In State v. Patch, 142 N.H. 453, 459 (1997), the defendant “asked the officers what they would do if he refused to cooperate, [and the officers] told him that they would apply for a search warrant.” We said that “[informing the defendant of viable alternatives ... does not necessarily vitiate consent.” Id. at 459. Thus, Patch did not hold that “[i]nforming the defendant of viable alternatives” is an acceptable police practice, but rather held that the practice “does not necessarily vitiate consent.” Id.
Other courts have recognized that telling the defendant that his refusal to consent to a search will result in a canine search of the car is a critical factor in considering whether any subsequent consent is involuntary. In State v. Woolfolk, 3 S.W.3d 823, 832 (Mo. Ct. App. 1999), where the defendant “repeatedly indicated he did not want the trooper to search [his] car, [the trooper] required [the defendant] to get out of his car and told him he had two ... options: he could either allow the search, or he could wait for the canine unit to search.” The court held that his “alleged consent to search his car was merely a submission to lawful authority.” Id. Similarly, in Rouse v. State, 643 So. 2d 696, 698 (Fla. Dist. Ct. App. 1994), the court acknowledged that “it [could not] be said that [the defendant] voluntarily consented to be searched under circumstances in which the consent only occurred after the defendant was advised that the K-9 unit would be called to conduct a sniff check.” See also Monroe v. State, 578 So. 2d 847, 848-49 (Fla. Dist. Ct. App. 1991) (defendant’s written consent was not voluntary where the police “threatened to call a canine unit and stated that they would stay there until they were able to search the trunk”); State v. Lanxon, 393 So. 2d 1194, 1194-95 (Fla. Dist. Ct. App. 1981) (defendant’s consent was not voluntary where officer approached defendant at an *411airport and, when defendant refused to consent to a search of her luggage, told her he would “contact a Narcotics Unit at [her] destination and request that a narcotics detection dog sniff [her] luggage” (quotation omitted)).
This case is thus not governed solely by Patch. Here, the defendant submitted to a search only after the officer indicated that a search would be conducted regardless of the defendant’s refusal to consent. The officer effectively told the defendant that he had the authority, without the defendant’s consent, to conduct a canine sniff and then seize the truck and search it pursuant to a warrant. The officer went beyond merely providing information to making clear that the defendant’s refusal to consent would not be honored. Submission to a search in the face of such an assertion does not constitute voluntary consent.
Moreover, by the time the defendant signed the consent form, the officer had asked the defendant to get out of the truck. In Watson, 151 N.H. at 540-41, we recognized “that, in some situations, the fact that [a] defendant is in custody may weigh heavily against a finding of valid consent.” In this particular situation, getting the defendant out of the truck communicated a clear message to the defendant — that the detention would continue as long as necessary for a search to be conducted. See Monroe, 578 So. 2d at 848. On these facts, therefore, the detention of the defendant weighs heavily against a finding of voluntary consent.
Finally, while the defendant’s initial refusal to consent to the search does not, standing alone, invalidate his subsequent consent, see State v. Green, 133 N.H. 249, 259 (1990), it should carry more weight in the analysis of the voluntariness of his consent than a mere passing reference. At least one court has recognized that “an initial refusal is an important factor in assessing whether a subsequent consent is voluntary.” People v. Cardenas, 604 N.E.2d 953, 956 (Ill. App. Ct. 1992). Making an initial refusal “important” is consistent with the settled law regarding custodial interrogation. There, if a person in custody “exercises his option to cut off questioning, the police must scrupulously honor the suspect’s desire to remain silent,” State v. Laurie, 135 N.H. 438, 442 (1992), and, “[i]f the individual states that he wants an attorney, the interrogation must cease until an attorney is present.” State v. Plch, 149 N.H. 608, 613 (2003) (quotation omitted). Similarly, here, the defendant’s initial refusal to consent to the search should be given significant weight in assessing the voluntariness of his subsequent consent.
While it is true that the officer here advised the defendant of his right to refuse to consent and the defendant signed a consent form, these facts are insufficient to overcome the coercion implicit in the circumstances. “[T]he fact that a written consent form was signed is not dispositive when *412circumstances show that the signature was obtained by coercion.” Cardenas, 604 N.E.2d at 956. By the time the form was signed, the defendant could only conclude that not signing was not a viable alternative. The inevitability of the search was obvious and thus, given the totality of the circumstances, the consent was not voluntary.
The majority relies upon State v. Prevost, 141 N.H. 647 (1997). There, after the defendant was involved in a physical confrontation with his former probation/parole officer and then pursued by local police, the defendant was placed in custody and the police sought to search the vehicle in which he had been a passenger. Id. at 648-49. However, prior to obtaining the driver’s consent to search the vehicle, the police “explained to [the driver] that [they] were going to tow her vehicle and apply for a search warrant.” Id. at 649. Without any discussion or analysis, we affirmed the trial court’s conclusion that the police officer’s “statement about having the car towed was explanatory rather than coercive in nature.” Id. at 650.
Moreover, although Prevost shares some facts similar to those present in this case, there exist additional facts in each case that distinguish the two. In Prevost, the officers testified that the driver “appeared neither scared, upset, nor intimidated during the police stop” and “did not hesitate” in signing the consent form “shortly” after “her questions and reservations [had been] satisfactorily resolved” by the officer’s explanation of the alternative to a consent search. Id. at 649, 650. Here, however, the officer testified that, when he approached the defendant’s vehicle, the defendant appeared “nervous.” He also testified that the defendant appeared “very anxious” during the course of the encounter and was “nervous” when given the consent form. Furthermore, the officer’s testimony was that throughout the encounter, and even after he fully explained to the defendant the alternative to a consent search, the defendant hesitated in giving his consent. When Officer Boothby inquired about the presence of marijuana, the defendant responded with “a blank stare.” After Officer Boothby told the defendant that his refusal to consent to a search would result in a canine search of the car, the defendant asked if the search could be conducted by simply looking in from the outside of the vehicle, after which some time elapsed and the officer asked the defendant to exit the vehicle, and then, only after exiting the vehicle, the defendant considered giving his consent. These distinctions are significant in considering the totality of the circumstances in this case as demonstrating that the defendant’s consent was not voluntary.
Of course, given the strong odor of burnt marijuana, it is completely understandable that Officer Boothby persisted in seeking consent to search the truck. The odor of marijuana, while irrelevant to the issue of *413consent, gave Officer Boothby sufficient justification to detain and probably arrest the defendant. See generally Johnson v. United States, 333 U.S. 10, 13 (1948); State v. Whiting, 127 N.H. 110, 111-12 (1985). The State, however, has not argued the applicability of any exceptions to the warrant requirement, other than consent, or any exceptions to the exclusionary rule, to justify the admissibility of the evidence.